Case 3:19-md-02885-MCR-GRJ Document 1582 Filed 12/29/20 Page 1 of 6




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF FLORIDA
                  PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                   CASE NO.: 3:19-MD-2885
 EARPLUG LITIGATION
 LIABILITY LITIGATION
                                    Judge M. Casey Rodgers
 This Document Relates to All Cases Magistrate Judge Gary R. Jones


   DEFENDANTS’ SUR-REPLY TO PLAINTIFF’S MOTION FOR
   CONSOLIDATION OF BELLWETHER GROUP A FOR TRIAL

      Defendants spent more than half of their opposition to Plaintiffs’

motion to consolidate explaining why consolidating these cases for trial would

undermine the very purpose of the bellwether process. In their reply, Plaintiffs

skip over the first 10 pages of Defendants’ opposition, thus ignoring

Defendants’ central argument: that the purpose of bellwether cases is to learn

the strengths, weaknesses, and values of a representative sample of individual

claims. Plaintiffs’ silence is telling. Defendants’ position remains the same:

the Court should not engage in any form of consolidation at this stage and,

instead, should allow the bellwether process to play itself out.

      Apparently recognizing that their initial sweeping proposal of

consolidating all five Group A cases into a single unwieldy trial was a non-

starter, Plaintiffs now propose—for the first time—two alternative forms of

consolidation in their reply. But these eleventh-hour proposals do not solve
Case 3:19-md-02885-MCR-GRJ Document 1582 Filed 12/29/20 Page 2 of 6




the problems with consolidating bellwether trials and appear to be designed

solely to place the case they chose for the bellwether process (Estes) into the

first trial slot. That hardly warrants this Court joining the small minority of

MDL courts that have elected to consolidate bellwether cases for trial.

       I.     Plaintiffs offer no justification for their seemingly
              random groupings beyond choice of law concerns

       Plaintiffs now offer two alternatives to the five-plaintiff trial they

initially proposed. Under option 1, Estes, Keefer and Hacker would be joined

together in the first trial with Baker and McCombs in the second. Under

option 2, Estes and Keefer would proceed first with the remaining three cases

(Hacker, Baker, and McCombs) grouped together for a second trial.

       The sole justification they cite for these groupings is that they would

lessen (but not eliminate) the problems with asking jurors to apply the laws of

multiple states to the claims. Yet even under these proposals—which assume

the Court adopts their choice-of-law analysis—jurors would still be applying

multiple laws in a single trial. Under option 1, both juries would be asked to

apply the laws of two different states (Georgia and Kentucky for the first trial;

Washington and Alaska for the second). Although these states apply the same

defect standards, the jury would still face the problem of applying divergent

rules on fault allocation, statute of limitations, and statute of repose to a set of

complex facts. See In re Consol. Parlodel Litig., 182 F.R.D. 441, 447 (D.N.J.
                                         2
Case 3:19-md-02885-MCR-GRJ Document 1582 Filed 12/29/20 Page 3 of 6




1998). Under option 2, the first trial would involve just Georgia law, but the

second trial would require the jury to follow instructions from three different

states, including states that apply different tests to evaluate product defects.

      Beyond choice of law concerns, Plaintiffs cannot point to any other

reason to group the cases like they have proposed. To the contrary, the stark

differences in facts among the Group A cases (discussed at more length in

Defendants’ response) renders these proposed groupings little more than

random. Estes, for example, testified that he never received any instructions—

oral or written—about the CAEv2, used them only stateside during training,

and claims noise-induced hearing loss from a single incident on the firing

range. Yet Plaintiffs propose trying his case alongside Hacker, who claims to

have received oral and written instructions about the CAEv2, suffers from

conductive hearing loss (not caused by noise exposure), and experienced loud

IED explosions while deployed overseas. Other than claiming to use the

CAEv2 (though not exclusively) during their Army service, there is nothing

else to tie Estes and Hacker together. It is no wonder that the Manual for

Complex Litigation suggests trying bellwether cases individually before

deciding if and how to consolidate cases for later trials so that the Court can

see how the common and individual parts of the cases play out at trial. See

Manual for Complex Litig. §22:314, at 359 (4th ed. 2004).


                                        3
Case 3:19-md-02885-MCR-GRJ Document 1582 Filed 12/29/20 Page 4 of 6




      II.    The groupings and trial order proposed by Plaintiffs is unfair

      Though the groupings proposed by Plaintiffs do not appear to be based

on any factual similarities, they do contain one thing in common: their own

choice for Group A (Estes) would be in the first trial under both scenarios.

Under option 1, they note that a 3M choice would be included (Hacker) but

fail to point out that Hacker was originally in Group B until another Group A

case was dismissed. And under both scenarios, 3M’s choice for Group A

(McCombs) is relegated to the second trial slot.

      In the event the Court agrees with one of the groupings proposed by

Plaintiffs, the only fair approach would be to allow 3M to select the order that

the consolidated cases would be tried. If the Court accepts Plaintiffs’ position,

3M’s choice for Group A (McCombs) should be included in the first trial.

And if Baker is to be grouped with McCombs—as Plaintiffs propose—then

Baker should also be included in the first trial. That prevents Plaintiffs from

choosing both the cases to be tried together and the order of those trials,

thereby skewing the bellwether process in their favor.

      Of course, as 3M pointed out before, the better approach would be to

follow the majority of MDL courts and allow the bellwether process to work

as it was intended: with a series of individual trials so that the parties can

evaluate the strengths and weaknesses of the cases on their own merits.


                                       4
Case 3:19-md-02885-MCR-GRJ Document 1582 Filed 12/29/20 Page 5 of 6




Dated: December 29, 2020      Respectfully submitted,

                              /s/ Robert C. Brock
                              Robert C. “Mike” Brock
                              KIRKLAND & ELLIS LLP
                              1301 Pennsylvania Avenue, N.W.
                              Washington, D.C. 20004
                              Telephone: (202) 389-5991
                              mike.brock@kirkland.com

                              Mark J. Nomellini
                              KIRKLAND & ELLIS LLP
                              300 North LaSalle
                              Chicago, Illinois 60654
                              Telephone: (312) 862-3254
                              mark.nomellini@kirkland.com

                              Kimberly Branscome
                              DECHERT LLP
                              633 W. 5th St., Suite 4900
                              Los Angeles, CA 90071
                              Telephone: (213) 808-5762
                              kimberly.branscome@dechert.com

                              Charles F. Beall, Jr.
                              MOORE, HILL & WESTMORELAND,
                              P.A.
                              350 West Cedar Street
                              Maritime Place, Suite 100
                              Pensacola, FL 32502
                              Telephone: (850) 434-3541
                              cbeall@mhw-law.com

                              Counsel for Defendants 3M Company,
                              3M Occupational Safety LLC, Aearo
                              Technologies LLC, Aearo Holding,
                              LLC, Aearo Intermediate, LLC and
                              Aearo, LLC



                                5
Case 3:19-md-02885-MCR-GRJ Document 1582 Filed 12/29/20 Page 6 of 6




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY this 29th day of December, 2020, a true and

correct copy of the foregoing was electronically filed via the Court’s CM/ECF

system, which will automatically serve notice of this filing via e-mail

notification to all registered counsel of record.

                                       /s/ Robert C. Brock
                                       Robert C. “Mike” Brock




                                        6
